DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on May 25, 2022 was received. Claims 1 and 9 were amended. No claim was added. Claims 17-18 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued on March 3, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 and 9, there is not enough support for the limitation “the pre-mixing of the oxygen gas with the inert gas excludes feeding air as a source of oxidant for the liquid fuel combustion”. While the specification (paragraph 50) recites the flow rate in air for HVAF is high because oxygen in air is low, there is no discussion of eliminating/excluding air in the pre-mix mixture in the instant claimed method. Especially there is no discussion that the method is performed under vacuum without any ambient air, and ambient air would intrinsically become an oxidant in the combustion environment due to the oxygen content. The claim or the specification also does not limit the pre-mixing diluted oxygen gas as only consist of oxygen and inert gas. It is well settled that any negative limitation or exclusionary proviso must have basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejections under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Perrin (US6416877) on claims 1- 4, 6-10, 12 and 14-16 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Perrin (US6416877) and further in view of Kurisu (US20160348971) on claims 5 and 11 are withdrawn, because the claims have been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Perrin (US6416877) and further in view of Xue (US20100151124), on claims 13 was withdrawn, because the claim has been amended. 

Claims 1- 4, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Gevelber (US20040031776). 
Regarding claim 1, Ajdelsztajn teaches a method of forming a hermetic coating for gate valve to prevent gas and or oil permeating with high velocity oxygen fuel thermal spraying (HVOF), which is free of a polymer sealant (paragraphs 0010, 0030, 0072, 0074-0075) (thin, fluid-tight, as-deposited coating without sealing). Ajdelsztajn teaches to provide a substrate (paragraph 0032). Ajdelsztajn teaches to provide a powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Ajdelsztajn teaches to provide a thermal spray gun (paragraph 0032), wherein the gun has a combustion chamber 22 and a nozzle 30 downstream of the combustion chamber (paragraphs 0030, 0032, 0038, figure 1). Ajdelsztajn teaches to provide a fuel to the combustion chamber, wherein the fuel can be kerosene, which is a liquid fuel (paragraphs 0032-0034). Ajdelsztajn teaches to introduce an oxidant to the combustion chamber thorough the oxidant inject port 18 (paragraphs 0031- 0032 and 0034), wherein the oxidant is oxygen (paragraph 0033). Ajdelsztajn teaches to combust the fuel with the oxygen gas to generate a combustion stream (flame) (paragraphs 0025, 0032). Ajdelsztajn teaches to introduce the feedstock into the nozzle (paragraphs 0036, see figure 1). Ajdelsztajn teaches the feedstock is contacted with the combustion stream (paragraph 0036) to form a number of melted or partially melted droplets (paragraphs 0022 and 0027). Ajdelsztajn teaches to direct the droplets to the substrate to form a coating (paragraphs 0032, 0039 and figure 1). 
Ajdelsztajn does not explicitly teaches inert gas is premixed with the oxygen and the flow rate ratio. However, Gevelber teaches a method of thermal spraying (abstract). Gevelber teaches High Velocity Oxygen Fuel (HVOF) thermal spray coating process involves mixing and burning of oxygen and fuel in a combustion chamber (paragraph 0204), and blending a controlled proportion of an inert gas with the oxygen (pre-mix oxygen with inert gas) to control the temperature of a fuel-oxygen torch type spray (paragraph 0208). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add inert as oxygen to form premix gas as suggested by Gevelber in the method of coating as disclosed by Ajdelsztajn because Gevelber teaches inert gas (nitrogen) is used to mix with oxygen to control temperature of the fuel-oxygen torch and temperature of the particles (paragraph 0208). 
	Regarding claim 2, Ajdelsztajn teaches the fuel is hydrocarbon or hydrogen (paragraph 0033).
	Regarding claim 3, Ajdelsztajn teaches the oxygen is used to combusted the fuel (paragraphs 0031-0032), thus the oxygen is introduced at a flow rate sufficient to combust the fuel.
	Regarding claim 4, Gevelber teaches blending a controlled proportion of an inert gas with the oxygen (pre-mix oxygen with inert gas) to control the temperature of a fuel-oxygen torch type spray (paragraph 0208). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Thus, Ajdelsztajn in view of Gevelber teaches the inert gas is introduced at a flow rate that is sufficient to create a flame temperature in the combustion chamber that is lower in the comparison to a flame temperature generated without by the oxygen without premixing the inert gas. It would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215
Regarding claim 6, Ajdelsztajn teaches the feedstock is tungsten carbide (paragraph 0049).
Regarding claim 7, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 8, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 9, Ajdelsztajn teaches a method of forming a hermetic coating for gate valve to prevent gas and or oil permeating with high velocity oxygen fuel thermal spraying (HVOF), which is free of a polymer sealant (paragraphs 0010, 0030, 0072, 0074-0075) (thin, fluid-tight, as-deposited coating without sealing). Ajdelsztajn teaches to provide a substrate (paragraph 0032). Ajdelsztajn teaches to provide a powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Ajdelsztajn teaches to provide a thermal spray gun (paragraph 0032), wherein the gun has a combustion chamber 22 and a nozzle 30 downstream of the combustion chamber (paragraphs 0030, 0032, 0038, figure 1). Ajdelsztajn teaches to provide a fuel to the combustion chamber, wherein the fuel can be kerosene, which is a liquid fuel (paragraphs 0032-0034). Ajdelsztajn teaches to introduce an oxidant to the combustion chamber thorough the oxidant inject port 18 (paragraphs 0031- 0032 and 0034), wherein the oxidant is oxygen (paragraph 0033). Ajdelsztajn teaches to combust the fuel with the oxygen gas to generate a combustion stream (flame) (paragraphs 0025, 0032). Ajdelsztajn teaches to introduce the feedstock into the nozzle (paragraphs 0036, see figure 1). Ajdelsztajn teaches the temperature of the combustion (flame temperature in the combustion chamber) is controlled (paragraph 0041). Ajdelsztajn teaches the feedstock is contacted with the combustion stream (paragraph 0036) to form a number of melted or partially melted droplets (paragraphs 0022 and 0027). Ajdelsztajn teaches to direct the droplets to the substrate to form a coating (paragraphs 0032, 0039 and figure 1). Ajdelsztajn teaches the feedstock with lower melting and re-solidification has reduced oxidation compared to the conventional high velocity oxygen fuel process using the same power feedstock (paragraphs 0005, 0022-0024).
Ajdelsztajn does not explicitly teaches inert gas is premixed with the oxygen and the flow rate ratio. However, Gevelber teaches a method of thermal spraying (abstract). Gevelber teaches High Velocity Oxygen Fuel (HVOF) thermal spray coating process involves mixing and burning of oxygen and fuel in a combustion chamber (paragraph 0204), and blending a controlled proportion of an inert gas with the oxygen (pre-mix oxygen with inert gas) to control the temperature of a fuel-oxygen torch type spray (paragraph 0208). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add inert as oxygen to form premix gas as suggested by Gevelber in the method of coating as disclosed by Ajdelsztajn because Gevelber teaches inert gas (nitrogen) is used to mix with oxygen to control temperature of the fuel-oxygen torch and temperature of the particles (paragraph 0208). 
Regarding claim 10, Gevelber teaches blending a controlled proportion of an inert gas with the oxygen (pre-mix oxygen with inert gas) to control the temperature of a fuel-oxygen torch type spray (paragraph 0208). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
 Regarding claim 12, Ajdelsztajn teaches the feedstock is tungsten carbide or chromium carbide (paragraph 0049).
	Regarding claim 14, Ajdelsztajn teaches the powder feedstock with medium particle size of less than about 10 microns (paragraph 0051), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 15, Gevelber teaches blending a controlled proportion of an inert gas with the oxygen (pre-mix oxygen with inert gas) to control the temperature of a fuel-oxygen torch type spray (paragraph 0208). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. 
Regarding claim 16, Gevelber teaches blending a controlled proportion of an inert gas with the oxygen (pre-mix oxygen with inert gas) to control the temperature of a fuel-oxygen torch type spray (paragraph 0208). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture in the process to yield the temperature of the combustion stream without too much impure combustion gases produced. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215..

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view of Gevelber (US20040031776) as applied to claims 1-4, 6-10, 12 and 14-16 above, and further in view of Kurisu (US20160348971). 
Regarding claim 5, Ajdelsztajn in view of Gevelber teaches all limitation of this claim, except the total flow rate of the oxygen gas and the inert gas. However, Kurisu teaches a method of forming a thermal sprayed coating (abstract), and discloses during HVOF when the flow rate of the oxygen gas too high, there will be too much oxidation of the raw material powder, thus forming a porous coating (paragraph 0094).  Gevelber teaches blending a controlled proportion of an inert gas with the oxygen (pre-mix oxygen with inert gas) to control the temperature of a fuel-oxygen torch type spray (paragraph 0208), and the temperature of the particles would be a function of the mass flow of oxygen, the mass flow of fuel, and the mass flow of inert gas (paragraph 0208). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture and the total flow rate in the process to yield the temperature of the combustion stream without too much impure combustion gases produced, and desired porosity of the coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 11, Ajdelsztajn in view of Gevelber teaches all limitation of this claim, except the total flow rate of the oxygen gas and the inert gas. However, Kurisu teaches a method of forming a thermal sprayed coating (abstract), and discloses during HVOF when the flow rate of the oxygen gas too high, there will be too much oxidation of the raw material powder, thus forming a porous coating (paragraph 0094). Gevelber teaches blending a controlled proportion of an inert gas with the oxygen (pre-mix oxygen with inert gas) to control the temperature of a fuel-oxygen torch type spray (paragraph 0208), and the temperature of the particles would be a function of the mass flow of oxygen, the mass flow of fuel, and the mass flow of inert gas (paragraph 0208). In addition, Ajdelsztajn teaches cooling the feedstock in the combustion stream is desired to preclude too much melting of the feedstock (paragraphs 0024), but too much cooling of the combustion steam by inert gas is not desired due to formation of impure combustion gases (paragraph 0023). It will be obvious to use nitrogen or argon as the inert gas as there is only finite number of inert gas (MPEP 2143 I E). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the inert as in the mixture with oxygen in the oxidant mixture and the total flow rate in the process to yield the temperature of the combustion stream without too much impure combustion gases produced, and desired porosity of the coating. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ajdelsztajn (US20130126773) in view Gevelber (US20040031776) as applied to claims 1-4, 6-10, 12 and 14-16 above, and further in view of Xue (US20100151124).  
	Regarding claim 13, Ajdelsztajn in view of Gevelber teaches all limitation of this claim, except the powder feedstock is injected into the nozzle in a radial direction. However, Xue teaches a method of HVOF thermal spraying (paragraph 0021) and discloses to inject the feedstock into the nozzle in radial direction (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject the feedstock into the nozzle in radial direction during HVOF as suggested by Xue in the method of creating a thin, fluid-tight, as deposited coating without sealing the as –deposited coating as suggested by Ajdelsztajn in view of Gevelber because Xue teaches such injection can achieve more uniform powder loading in the exit hot gas stream, more efficient use of the available heat and hence substantially higher spray rates than the axial powder injection version of HVOF (paragraph 0030). 

Response to Arguments
Applicant's arguments filed on May 25, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
The specification provides sufficient support for “the pre-mixing of oxygen gas with the inert gas excludes feeding air”.
Perrin teaches away from using liquid fuel. 
In response to Applicant’s arguments, please consider the following comments.
As discussed above, while the specification (paragraph 50) recites the flow rate in air for HVAF is high because oxygen in air is low, there is no discussion of eliminating/excluding air in the pre-mix mixture in the instant claimed method. Especially there is no discussion that the method is performed under vacuum without any ambient air, and ambient air would intrinsically become an oxidant in the combustion environment due to the oxygen content. The claim or the specification also does not limit the pre-mixing diluted oxygen gas as only consisting of oxygen and an inert gas. It appears inclusion of air (which comprises inert gas and oxygen), in the mixture of oxygen and inert gas would still be able to achieve claimed flow ratio. It is well settled that any negative limitation or exclusionary proviso must have basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05(i)).
New reference is used to address the limitations associated with Perrin (see rejection above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717